Citation Nr: 1015572	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  05-38 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether S.C. may be recognized as a child of the Veteran for 
purposes of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to 
November 2003.  The Veteran was killed while serving in Iraq 
in November 2003.  The appellant is S.C.'s mother.

In an Administrative Decision dated November 2004, the 
Regional Office (RO) in Jackson, Mississippi, denied the 
appellant's claim for VA benefits on behalf of S.C.

The appellant testified at a Travel Board hearing in February 
2007.  A copy of the transcript is associated with the claims 
file.  It was agreed to leave the record open for the later 
submission of evidence in support of her claim.

The matter was remanded by the Board to the RO, via the 
Appeals Management Center (AMC) in July 2007 for additional 
development of the record.  

After completion of the additional development of the record, 
the AMC issued a supplemental statement of the case is 
December 2009 and returned the case to the Board for further 
appellate review.  

While the matter was pending at the Board, but before a 
decision was issued, the appellant submitted additional 
evidence to the AMC in support of her appeal.  The AMC 
forwarded the evidence to the Board.  The evidence was not 
submitted with a waiver of review by the Agency of Original 
Jurisdiction (AOJ).  

As the case is being remanded for further development, the 
AOJ will have an opportunity to consider the evidence as part 
of its development.  The appeal is once again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The appellant seeks recognition as the Veteran's daughter for 
purposes of obtaining eligibility for VA benefits.  As noted 
above, the matter was remanded to the AMC in July 2007; 
however the remand instructions were not substantially 
complied with.  Importantly, a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  Additionally, where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).

Additionally, the appellant submitted evidence into the 
record after the AMC issued the most recent Supplemental 
Statement of the Case (SSOC) in December 2009.  The evidence 
consists of a statement in support of her claim, along with 
photographs of S.C. and the Veteran (at the prom with the 
appellant).  That evidence was sent to the Board and has been 
associated with the claims file, but it has not yet been 
addressed by the Agency of Original Jurisdiction (AOJ), and 
the appellant has not provided a waiver of review by the AOJ 
in the first instance.  Under the provisions of 38 C.F.R. § 
20.1304(c), pertinent evidence submitted on appeal must be 
initially reviewed by the Agency of Original Jurisdiction 
(AOJ) unless a valid waiver of consideration has been 
received.  Accordingly, to accord due process to the 
appellant, this matter requires remand.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); see also Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Veteran served on active duty from September 2002 until 
he was killed in Iraq in November 2003.  The Veteran's mother 
submitted a claim for Dependency and Indemnity Compensation 
(DIC) in January 2004.

A final copy of a Report of Casualty, dated in November 2003, 
noted that the Veteran was killed in November 2003.  His 
mother was listed as the recipient for payment of his 
Servicemembers Group Life Insurance (SGLI) benefits.  No 
other person was listed as entitled to receive SGLI benefits.  
The Veteran's mother listed monthly receipt of the SGLI 
payments on her claim.

The Veteran's mother was granted entitlement to DIC benefits 
in February 2004.

The appellant submitted a claim for DIC benefits, on behalf 
of her daughter, S.C., in August 2004.  She included a copy 
of a birth certificate for S.C., which recorded a date of 
birth in November 2001.  The birth certificate did not list a 
father for S.C.  The appellant also included several lay 
statements from individuals, to include her current husband.  
The preparers of these statements either attested to the 
Veteran's mother treating S.C. as her grandchild or affirmed 
their belief that the Veteran was the biological father of 
S.C.  None of the statements indicated what relationship, if 
any, they had to the Veteran or to S.C.  Further, none of the 
statements reported that the Veteran considered S.C. to be 
his child.

The appellant also submitted copies of paperwork involving a 
complaint to determine paternity that appears to have been 
submitted to the Chancery Court of Wayne County, Mississippi. 
The documents are mostly unsigned and undated, although it 
appears they may have been submitted in December 2001.  They 
show that the appellant alleged that the Veteran was the 
father of S.C.  The paperwork does not show that any proof of 
that allegation was submitted.

The RO wrote to the appellant in September 2004.  She was 
apprised of how she could provide evidence that would show 
the Veteran was the biological father of S.C.  The appellant 
did not respond to the letter.

The RO denied the appellant's claim in November 2004.  The 
appellant submitted her notice of disagreement in August 
2005.

The RO again wrote to the appellant in August 2005 and 
provided the same information as the letter from September 
2004.  The appellant was informed of the type of evidence 
that would support her claim.

The appellant wrote to the RO in November 2005.  She said 
that she was going to obtain a deoxyribonucleic acid (DNA) 
test to determine the Veteran's status as the father of S.C.  
She asked that the RO provide the Veteran's service treatment 
records (STRs) or DNA samples.

The RO advised the appellant that VA did not have the 
Veteran's STRs or DNA samples in April 2006.  She was advised 
to contact the service department.  She was also advised to 
submit any evidence of DNA testing in the case.  A second 
letter, to the same effect, was sent in May 2006.

Of record is a Report of Contact, dated June 30, 2006, 
wherein the appellant advised that no DNA testing would be 
conducted.  She also said she had been unsuccessful in 
obtaining a statement from the Veteran's mother.

The appellant testified at a Travel Board hearing in February 
2007.  She said she had tried to get child support from the 
Veteran but was unsuccessful because he was in Iraq.  The 
appellant said that she was not able to get a DNA sample from 
the military so no DNA testing was done.  The appellant also 
said that she had S.C. baptized but no written record of the 
event was made.  

The appellant also explained that she was 15 years old when 
she started dating the Veteran, and she was 17 years old when 
she became pregnant with S.C.  She testified that she did not 
date anyone else during that time period and that the Veteran 
was her boyfriend, and that they went to the prom together.  
The appellant further testified that she and the Veteran 
essentially broke up and stopped communicating when she 
became pregnant.  She believed it was because he had no idea 
how he would support a child and because he was not mentally 
prepared for fatherhood.  According to the appellant, this 
was the reason for his absence at the birth and why his name 
was missing from the birth certificate.  

Importantly, however, the appellant maintains that after 
about a month after S.C.'s birth, the Veteran acknowledged 
that he was the child's father and joined the military 
because he wanted to be a part of her life.  When asked 
whether she knew if he had listed S.C. as his child or as a 
beneficiary on any of his military documents, the appellant 
indicated that the Veteran and his mother tried to obtain 
S.C.'s birth records and social security information, but 
they were not forthcoming as to why they needed this 
information; and, as such, the appellant was reluctant to 
provide it.  

The appellant submitted a statement from the Veteran's mother 
in February 2007.  The Veteran's mother said that she 
acknowledged S.C. as her granddaughter.  She said that her 
son told her that S.C. was his daughter.

The appellant also submitted a statement from her own mother 
in November 2007.  The appellant's mother stated that the 
Veteran was indeed the father of S.C..  The appellant's 
mother noted that she was present at the time when the 
Veteran and the appellant were dating, when the appellant 
became pregnant, and at the time of S.C.'s birth.  The 
appellant's mother further indicated that the appellant and 
the Veteran had been dating for about three years before the 
pregnancy and then abruptly ended the relationship on a bad 
note.  

A February 2009 Report of Field Examination of the Veteran's 
mother indicates that the field examiner and the Veteran's 
mother discussed S.C.  They discussed DNA testing and the 
field examiner told suggested to the Veteran's mother that 
DNA testing should be done so that the child could receive 
DIC benefits if eligible.  Veteran's mother indicated that 
she understood and commented that she, "loves her 
granddaughter very much even if the DNA test was to come back 
negative."  According to the conversation between the 
Veteran's mother and the field examiner, the Veteran's mother 
visits with S.C. usually twice per week.

A review of the Veteran's personnel records obtained by the 
AMC show that the Veteran did not claim any children as 
beneficiary of his life insurance policy.  These records, 
which consist of basic enlistment papers, a posthumous award 
of the Purple Heart Medal and the Bronze Star Medal, a 
December 2003 Report of Casualty, a Servicemembers' Group 
Life Insurance election and Certificate, Record of Emergency 
Data Form DD 93, Montgomery GI Bill Form DD 2366, Security 
Clearance questionnaire, a police record check, and a report 
of an enlistment physical examination.  These records do not 
indicate that the Veteran had a daughter.  

Notwithstanding the lack of evidence in the personnel records 
that have been associated with the claims file, the AMC 
failed in substantially complying with the remand directives 
because the AMC neither specifically requested a copy of any 
will completed by the Veteran during service and did not 
specifically request documentation from appropriate sources 
that would show acknowledgement of S.C as his child.  The 
personnel records obtained in this case include documents 
filled out at the time of enlistment and documents showing 
the award of posthumous medals and a casualty report.  
Significantly, there are no documents, such as a will, that 
were prepared just before the Veteran's deployment to Iraq.  
Aside from actual DNA evidence, these types of documents 
would likely provide the most probative evidence to either 
support or rule out the possibility of paternity in this 
case.  As such, a more diligent effort should be made to 
obtain them, particularly given that it is customary for a 
soldier to prepare a will prior to deployment to a war zone.  
As noted in the prior remand, it is very likely that the 
Veteran prepared a will in association with his deployment to 
Iraq.  The RO should obtain all additional personnel records, 
to specifically include any will prepared during service.

Under the applicable criteria, age or relationship is 
established by one of the following types of evidence: a copy 
or abstract of the public record of birth; a copy of a church 
record of baptism; an affidavit or certified statement of the 
physician or midwife in attendance at birth; a copy of a 
Bible or other family record certified to by a notary public 
or other officer with authority to administer oaths, who 
should state in what year the Bible or other book in which 
the record appears was printed, whether the record bears any 
erasures or other marks of alteration, and whether from the 
appearance of the writing he believes the entries to have 
been made at the time purported; affidavits or certified 
statements of 2 or more persons, preferably disinterested, 
who will state their ages, showing the name, date, and place 
of birth of the person whose age or relationship is being 
established, and that to their knowledge such person is the 
child of such parents (naming the parents) and stating the 
source of their knowledge; and other evidence which is 
adequate to establish the facts in issue, including census 
records, original baptismal records, hospital records, 
insurance policies, and school, employment, immigration, or 
naturalization records.  38 C.F.R. § 3.209.

As to the mother of an illegitimate child, proof of birth is 
all that is required.  As to the father, the sufficiency of 
evidence will be determined in accordance with the facts in 
the individual case.  Proof of such relationship will consist 
of: (1) an acknowledgment in writing signed by him; or (2) 
evidence that he has been identified as the child's father by 
a judicial decree ordering him to contribute to the child's 
support or for other purposes; or (3) any other secondary 
evidence which reasonably supports a finding of relationship, 
as determined by an official authorized to approve such 
findings, such as (i) a copy of the public record of birth or 
church record of baptism, showing that the veteran was the 
informant and was named as a parent of the child; or (ii) 
statements of persons who know that the veteran accepted the 
child as his; or (iii) information obtained from service 
department or public records, such as school or welfare 
agencies, which shows that with his knowledge the veteran was 
named as the father of the child.  38 C.F.R. § 3.210 (2006).

The appellant has not submitted evidence that complies with 
the requirements of 38 C.F.R. §§ 3.209, 3.210.  She has 
submitted limited statements from individuals that did not 
provide information as to who they were, their relationship 
to the parties, and how they knew that S.C. was the daughter 
of the Veteran.  The 2007 statement from the Veteran's mother 
is the only statement wherein someone says that the veteran 
acknowledged S.C. as his daughter.  The statement alone is 
not sufficient to establish S.C. as the daughter of the 
Veteran, particularly when it is weighed against all of the 
other evidence of record, including the lack of any 
acknowledgement on the Veteran's part prior to his death.  
Additional evidence, in the form prescribed in the cited 
regulations, is needed to support the one statement from the 
Veteran's mother.

This is particularly so in that the Veteran's name is not 
shown on the birth certificate.  There is no evidence of a 
judicial decree establishing the paternity in this case.  
There are only unsigned and undated documents relating to a 
complaint to establish paternity.  There is no written record 
of baptism, although the appellant claims S.C. was baptized.  
Also, although not required, there is no DNA evidence even 
though testing could be accomplished without the Veteran's 
DNA.  

Significantly, it remains unclear as to whether the appellant 
and/or the Veteran's mother are aware that the DNA from the 
Veteran's mother or a biological sibling of the Veteran could 
provide sufficient proof of paternity assuming the Veteran's 
mother is the biological mother of the Veteran.  VA is not at 
liberty to exhume the Veteran's remains to perform DNA 
testing.  In this regard, it is noted that any benefits that 
could potentially be awarded to S.C. would not in any way 
eliminate any current or potential eligibility of benefits 
due the Veteran's mother.  Her benefits would not be affected 
if S.C. were ultimately found to be the biological daughter 
of the Veteran.

Similarly, VA cannot force paternity testing on the Veteran's 
mother, despite the fact that it would certainly be in S.C.'s 
best interest if the outcome were a positive paternity DNA 
test.  Given the adamant assertions of the appellant and the 
Veteran's mother regarding the Veteran's paternity in this 
case, it is puzzling that the parties involved have not taken 
the necessary steps to obtain such testing, particularly 
given the potential benefits involved.  

Nevertheless, as the prior REMAND directives were not 
substantially complied with, and because additional evidence 
was received at the Board without a waiver of review in the 
first instance by the AOJ, the case is once again REMANDED 
for the following action:

1.  The RO should again advise the 
appellant of the types of evidence she 
can submit to substantiate her claim, and 
explain that the Veteran's mother's DNA 
might provide sufficient proof of 
paternity.  The notice should include 
those elements contained in 38 C.F.R. §§ 
3.209, 3.210.  The notice should also 
request the appellant to identify if she 
has filed any type of claim for S.C. 
against the estate of the Veteran.  The 
appellant should be advised to submit 
copies of any such claim, and the result 
of the claim.

2.  The RO should contact the appropriate 
agency to request a copy of any will 
completed by the veteran prior to his 
deployment to Iraq and any other 
documentation showing he acknowledged 
S.C. as his child.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal, 
with consideration of the evidence 
received after the December 2009 
supplemental statement of the case, 
including the January 2010 statement in 
support of her claim and the photographs 
of the  Veteran and the appellant's 
daughter, S.C.  If the benefit sought is 
not granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




